               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,       )
                                )
               Plaintiff,       )
                                )
               v.               )      Criminal No. 2011-35
                                )
DAVID MERCEDES MEJIA, JOEL DIAZ )
HINIRIO, and JUAN ALEXIS,       )
                                )
               Defendants.      )
                                )

ATTORNEYS:

Joycelyn Hewlett, Acting United States Attorney
Delia L. Smith, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Ramon M. Gonzalez, Esq.
Law Office of Ramon M. Gonzalez
San Juan, PR
     For David Mercedes Mejia,

Pedro K. Williams, Esq.
Law Office of Frazer and Williams
St. Thomas, U.S.V.I.
     For Joel Diaz Hinirio,

David J. Cattie, Esq.
Ogletree Deakins
St. Thomas, U.S.V.I.
     For Juan Alexis.

                               ORDER

GÓMEZ, J.

      Before the Court is the petition of Joel Diaz Hinirio

(“Hinirio”) which seeks relief pursuant to 28 U.S.C. § 2255 (the

“2255 petition”).
US v. Mejia, et al.
Criminal No. 2011-35
Memorandum Opinion
Page 2

      On May 4, 2012, the Grand Jury returned a ten-count

indictment against Hinirio, charging him with drug and firearm

offenses.    Hinirio moved to suppress certain physical evidence

and statements. On February 22, 2013, the Court entered an order

(1) granting in part and denying in part Hinirio’s motion to

suppress certain physical evidence; and (2) denying Hinirio’s

motion to suppress certain statements.

      On March 18, 2013, Hinirio entered a guilty plea. On July

16, 2013, the Court sentenced Hinirio.

      Hinirio subsequently appealed the Court’s denial of his

motions to suppress (the “direct appeal”). The Third Circuit

remanded the case to this Court to state the Court’s essential

findings for the record.1 On December 10, 2016, the Court entered

a memorandum opinion explaining the rationale for its February

22, 2013, order.

      On January 2, 2018, Hinirio filed a motion for relief

pursuant to 28 U.S.C. § 2255. Since the December 10, 2016,

memorandum opinion, the Third Circuit has not yet ruled on

Hinirio’s direct appeal.




1 In addition to challenging the denial of his motions to suppress, Hinirio
argued on appeal that this Court erred in denying his motions (1) to withdraw
his guilty plea; and (2) to dismiss for Speedy Trial Act violations. The
Third Circuit held that Hinirio had waived his right to appeal these two
rulings because he entered an enforceable appellate waiver.
US v. Mejia, et al.
Criminal No. 2011-35
Memorandum Opinion
Page 3

      With a pending appeal, Hinirio’s judgment of conviction is

not final under 28 U.S.C. § 2255. See, e.g., Kapral v. United

States, 166 F.3d 565, 570 (3d Cir. 1999) (“[I]t is clear that

‘final,’ as used in § 2255, refers to the decision on direct

review that ‘precludes further controversy on the questions

passed upon,’ the one ‘from which no appeal or writ of error can

be taken.’ We are persuaded that Congress intended this concept

of finality to control petitions filed under § 2255's one-year

limitations period.”). Thus, the 2255 petition is premature and

Hinirio must wait until the Third Circuit disposes of his direct

appeal before pursuing any other available avenues for relief.

See, e.g., Reynolds v. Martinez, 351 Fed. App’x 585, 586 (3d

Cir. 2009) (finding that because petitioner was in the process

of challenging the legality of his detention via direct appeal,

and those claims were not yet resolved, his challenge to his

conviction and sentence was premature); United States v. Walker,

330 Fed. App’x 335, 336 n.1 (3d Cir. 2009) (noting that the

filing of a § 2255 motion would be premature while the direct

appeal remains pending); Norman v. Levi, 305 Fed. App’x 820, 821

(3d Cir. 2009) (noting that a motion under § 2255 would be
US v. Mejia, et al.
Criminal No. 2011-35
Memorandum Opinion
Page 4

subject to dismissal as premature because it was filed prior to

sentencing and direct appeal).2

      The premises considered, it is hereby

      ORDERED that the 2255 petition docketed at ECF Number 247

is DENIED; and it is further

      ORDERED that the Clerk of Court shall send a copy of this

order to Joel Diaz Hinirio.




                                          S\
                                                Curtis V. Gómez
                                                District Judge




2 Hinirio has provided the Court with information indicating that his retained
attorney, Federico R. Ducoudray Acevedo, may be incarcerated for federal
criminal violations at this time. See United States v. Ducoudray-Acevedo, No.
CR 15-166 (ADC), 2017 WL 1286783 (D.P.R. Apr. 5, 2017). If so, Hinirio may
need to seek appointment of new representation or leave to appeal pro se
through the Third Circuit in order to prosecute his appeal. See 3rd Cir. LAR
27.8 (“A party [represented by counsel] may file pro se a motion for the
appointment of new counsel or a motion to proceed pro se.”); 3rd Cir. LAR
109.1 (“Trial counsel in criminal cases, whether retained or appointed, are
expected to continue on appeal absent extraordinary circumstances. After the
entry of an order of judgment, counsel will not be permitted to withdraw from
a direct criminal appeal without specific leave of court.”); cf. 3rd Cir. LAR
109.2(a) (providing for appointment of appellate counsel after filing of
Anders motion where merits “panel finds arguable merit to the appeal, or that
the Anders brief is inadequate”).
